Citation Nr: 0032037	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to a compensable evaluation for lacerated 
wound of the right foot severing the tendon with inability to 
move or flex the fourth and fifth toes (right foot 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1976.  This case was remanded in May 1997 by the Board 
of Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, for 
additional development.  The case was returned to the Board 
in September 2000.

A June 2000 rating decision denied entitlement to service 
connection for left leg length discrepancy, and the veteran 
was notified of this action and of his appellate rights in 
July 2000.  Since no subsequent correspondence addressing 
this issue has been received from the veteran or his 
representative, this issue is not currently before the Board.

The issues of entitlement to service connection for low back 
and left knee disabilities will be addressed in the remand 
portion of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the original rating issue on appeal has been 
obtained.

2. No more than slight muscle injury of the right foot is 
demonstrated at any time during the appeal period.





CONCLUSION OF LAW

The criteria for a compensable evaluation for right foot 
disability have not been met. 38 U.S.C.A. §§ 1155 (West 1991) 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.56 and Part 4, Diagnostic Codes 5399-5310, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to a compensable 
evaluation for his service-connected right foot disability is 
well grounded within the meaning of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Additionally, the facts relevant to this claim have been 
properly developed and the statutory obligation of VA to 
assist the veteran has been satisfied.  Since all records 
identified by the veteran that are relevant to the original 
rating issue on appeal have been obtained, the Board has 
concluded that there is no prejudice to the veteran in the 
Board's adjudication of this issue.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's right 
foot disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

VA outpatient records for December 1994 reveal that the 
veteran's complaints included bilateral foot pain.

On VA examination in May 1995, it was noted that the veteran 
had stepped on a piece of glass in service and had severed a 
tendon.  He could not move the fourth and fifth toes on his 
right foot.  He was able to tip-toe and heel-walk.  There was 
no problem with supination and pronation.  Pinprick sensation 
was intact.  The diagnosis was history of lacerated wound 
severing the tendon causing inability to move and flex the 
fourth and fifth toes, which did not appear to produce any 
functional impairment.  X-rays of the right foot showed 
intracapsular osteochondroma at the first metatarsophalangeal 
joint.

The veteran testified at his December 1995 RO hearing that he 
had right foot pain, which limited his ability to stand for 
an extended period, and that he wore orthopedic shoes.

On VA foot examination in May 1998, the veteran complained of 
right foot pain.  He said that if he stood or walked for over 
two hours, he noticed aching and soreness in the plantar 
aspect of his foot.  He tended to wear his right shoe more on 
the medial side, and he was aware of callus formation beneath 
the right great and fifth toes.  Physical examination of the 
right foot revealed a complete loss of active motion of the 
fourth and fifth toes; there was full passive motion of these 
toes.  Toes two and three had normal motion, and the great 
toe demonstrated slight hallux valgus during the standing 
phase with the great toe slightly overlapping the second toe.  

Range of motion of the metatarsophalangeal joint of the right 
foot in May 1998 was 20 of dorsiflexion and 30 degrees of 
plantar flexion, which equaled the left.  There was a six 
centimeter scar over the metatarsophalangeal joint and a 
five-centimeter lateral scar on the plantar surface beneath 
the heads of the fourth and fifth metatarsals.  There was 
slight callosity beneath the heads of the first, fourth and 
fifth metatarsals.  It was noted that the veteran could rise 
on his tip-toes and walk on his tip-toes in a normal manner.  
Single toe lift and heel walking were also normal.  X-rays of 
the right foot showed mild degenerative changes in the 
metatarsophalangeal joint of the big toe.  The pertinent 
diagnosis was laceration tendons involving the fourth and 
fifth toes of the right foot.  The examiner concluded that 
there were no additional limits on functional abilities 
during flare-ups or increased pain.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it should be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20 (2000).

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected right foot disability is 
rated as analogous to a muscle injury of Muscle Group X and 
is evaluated by the RO under the provisions of Diagnostic 
Code 5310, which address the impairment and limitation of 
functioning in the intrinsic muscles of the foot, including 
the plantar structure (Group X).  Function involves movements 
of the forefoot and toes and propulsion thrust in walking.  A 
minimum 10 percent evaluation is warranted for a through and 
through wound of the foot.  Under this code, slight 
impairment warrants a noncompensable rating, and moderate 
impairment warrants a 10 percent schedular evaluation.  The 
regulatory criteria for the evaluation of muscle injuries 
were amended, effective July 3, 1997.  62 Fed. Reg. 30235-
30240 (June 3, 1997).  The regulatory changes concerning 
muscle injuries include the deletion of 38 C.F.R. §§ 4.47 
through 4.54 and 38 C.F.R. § 4.72.  Additionally, the 
definitions of what constitutes a moderate, moderately severe 
or severe wound were modified to exclude the adjectives 
describing the amount of loss of deep fascia and muscle 
substance.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Since the new regulations are more 
favorable to the veteran because of the changes to the 
definition of a moderate wound, although the new regulations 
essentially leave the application of the provisions of 
Diagnostic Code 5310 unchanged, the new regulations will be 
applied to this case.  The Board also notes that Diagnostic 
Code 5284 provides a 10 percent evaluation for moderate 
residuals of a foot injury.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

Under 38 C.F.R. § 4.56, slight wounds are simple wounds of 
muscle without debridement or infection.  There is a return 
to duty after brief treatment.  Healing occurs with good 
functional results.  There are no cardinal signs or symptoms 
of muscle disability as defined in § 4.56(c).  Objective 
findings include a minimal scar and no evidence of fascial 
defect, atrophy or impaired tonus.  There is no impairment of 
function or metallic fragments retained in muscle tissue.

Under 38 C.F.R. § 4.56, moderate wounds are through and 
through or deeply penetrating of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Such wounds require service department 
record or other evidence of inservice treatment for the 
wound, record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of 38 C.F.R. § 4.56, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings for such wounds are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

Residuals of the veteran's right foot disorder are limited to 
complaints of pain and absence of active motion of the fourth 
and fifth toes.  When examined by VA in May 1995, it was 
noted that the veteran's right foot disability did not cause 
any functional impairment.  On VA examination in May 1998, 
the veteran was able to walk in a normal manner.  Motion of 
the right foot was the same as the left foot.  In fact, 
although the veteran noted aching and soreness in the plantar 
aspect of his foot, these symptoms did not appear until after 
he stood or walked for an extended period of time.  
Consequently, despite complaints of foot pain, the evidence 
shows that at no time during the appeal period has there been 
more than slight impairment of the intrinsic muscles of the 
right foot or no more than slight residuals of a foot injury.  
Additionally during the appeal period, there is no evidence 
of loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  While the examiner 
noted scarring, there was no indication of any scar 
tenderness, ulceration, adhesion or impairment of function 
related to the service-connected disability.  A compensable 
evaluation, therefore, is not warranted under any of the 
possibly applicable rating criteria at any time during the 
appeal period.  

In determining the degree of disability in this case, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are also for 
consideration.  See Deluca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

With respect to DeLuca, the Board notes that the VA examiner 
in May 1995 do not find any functional impairment and the VA 
examiner in May 1998 found no additional limits on functional 
abilities during any flare-ups or increased pain.  Since 
there is no evidence of significant limitation of right foot 
function or motion due to the veteran's right foot 
disability, the disability picture does not more nearly 
approximate the criteria for a compensable evaluation.


ORDER

A compensable evaluation for right foot disability is denied.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) became effective.  This liberalizing legislation is 
applicable to the appellant's claims for service connection 
for low back and left knee disabilities.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board notes that the veteran's August 1976 discharge 
medical history report is not on file and that the veteran 
has not been specifically notified that this record is 
missing, as required by the above noted law.  According to 
responses from several attempts to obtain the veteran's 
complete service medical records from the National Personnel 
Records Center, no additional records are on file at that 
facility.  Moreover, the veteran's DD Form 214, Report of 
Separation from Active Duty, indicates that he was 
transferred to the Naval Reserve Personnel Center in New 
Orleans, Louisiana.  The veteran has not previously been 
requested to provide information on any reserve duty.

In light of the above, the claims for service connection for 
low back and left knee disabilities are REMANDED to the RO 
for the following:

1.  The RO should notify the veteran that 
his August 1976 discharge examination 
report is unavailable and should request 
that the veteran provide a copy of the 
report.  The RO should also ask the 
veteran to indicate, in writing, whether 
he ever served in the Reserves.  If he 
did serve in the Reserves, the veteran 
should provide specific information on 
the dates of service, the facility of 
service, and the unit in which he served.  

2.  Thereafter, the RO should undertake 
any other action required to comply with 
the notice and duty to assist provisions 
of the Veterans Claims Assistance of Act 
of 2000, to include obtaining any noted 
records related to service in the Reserve 
and obtaining any examinations or 
opinions deemed warranted.

3.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


